Citation Nr: 0910520	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to nonservice connected death pension 
benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran had prewar service from September to December 
1941, was in beleagured status from December 1941 to April 
1942, was a prisoner of war from April 1942 to January 1943, 
was in no casualty status from January 1943 to August 1945, 
and had Regular Philippine Army service from November 1945 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  The service department certified that the Veteran had 
prewar service from September to December 1941, was in 
beleagured status from December 1941 to April 1942, was a 
prisoner of war from April 1942 to January 1943, was in no 
casualty status from January 1943 to August 1945, and had 
Regular Philippine Army service from November 1945 to 
February 1946.  

2. The Veteran died in May 1998; the immediate cause of death 
was sepsis secondary to pneumonia and an antecedent cause of 
death was diabetic ketoacidosis.  

3.  The appellant first filed a claim for VA accrued benefits 
in October 2006.  

4.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

5.  Pneumonia did not have onset during active service and 
was not otherwise related to the Veteran's active service.  

6.  Diabetes did not have onset during active service, did 
not manifest within one year of separation from active 
service, and was not otherwise related to the Veteran's 
active service.  

7.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.


CONCLUSIONS OF LAW

1.  The Veteran's military service is not qualifying service 
for VA nonservice connected death pension benefits.  38 
U.S.C.A. §§  101(2), 107(a), 1521 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.1, 3.40, 3.41, 3.203 (2008).  

2.  The appellant is not eligible for accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).

2.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nonservice connected pension

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2008).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2008).  

The National Personnel Records Center (NPRC) has provided VA 
with verification by the service department that the Veteran 
had the following military service:  Prewar service from 
September to December 1941, beleagured status from December 
1941 to April 1942, prisoner of war from April 1942 to 
January 1943, no casualty status from January 1943 to August 
1945, and Regular Philippine Army service from November 1945 
to February 1946.  

The law specifically excludes such service for purposes of 
entitlement to death pension benefits.  Id.; Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).

The appellant has not contended that the Veteran had any 
other service.  Hence, the facts are not in dispute.  
Furthermore, once VA has received certification from the 
service department regarding an individual's service, VA is 
bound by that certification.  See Palor v. Nicholson, 21 Vet. 
App. 325, 330 (2007) (citing Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997)).  

Because the facts of the Veteran's service are not in 
dispute, the law, not the evidence, is dispositive on the 
issue of whether the appellant is eligible for nonservice 
connected death pension benefits.  Hence, this appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); 38 U.S.C.A.  § 107; 38 C.F.R. §§ 3.40, 3.41.  

Accrued benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c). 

The Veteran died in May 1998 and the first claim received 
from the appellant was in October 2006.  Because there was no 
claim for accrued benefits within one year of the Veteran's 
death, the appellant is not eligible for accrued benefits.  
Hence her appeal must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Service connection for cause of Veteran's death

Dependency and indemnity compensation (DIC) is payable to a 
surviving spouse of a veteran who died from a service- 
connected disability.  38 U.S.C.A. § 1310.  A disability 
which caused the veteran's death is service connected if it 
resulted from injury or disease incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Death is deemed to have been caused by a service connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service connected disability was a 
contributory cause of death, it must be shown that a service 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), (b) and (d).  

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a).

At the time of the Veteran's death, service connection had 
not been established for any disability.  Therefore, the 
Board must determine if service connection is warranted for a 
disability that resulted in his death; in this case, any of 
those conditions listed on the certificate of death.

Of record is a Certificate of Death showing that the Veteran 
died in May 1998.  This document lists the immediate cause of 
the Veteran's death as sepsis secondary to pneumonia and 
lists an antecedent cause of death as diabetic ketoacidosis.  

In an Affidavit for Philippine Army Personnel, signed by the 
Veteran in January 1946, the Veteran indicated that he 
suffered from malaria, beriberi, and dysentery during his 
time as a prisoner of war.  Also of record is a Philippine 
Army Form 22-A, dated in November 1945.  This document is 
absent for any mention of diabetes or pneumonia.  

No evidence of record shows that malaria, beriberi, or 
dysentery caused the Veteran's death.  No evidence of record 
shows that pneumonia or diabetes was present during the 
Veteran's service or for decades after the Veteran's service.  
This lack of evidence is itself evidence against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  

As all evidence of record is against granting service 
connection for the cause of the Veteran's death, the 
appellant's claim must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the RO denied her claims and the Board 
here denies her appeal, and hence no rating or effective date 
will be assigned with respect to this claimed condition.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

In the instant case, service connection had not been 
established for any disability during the Veteran's lifetime.  
Nor had VA received a claim from the Veteran for any benefit 
during his lifetime.  Hence, the notice specified in Hupp 
reduces to an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in December 2006 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
that to substantiate her claim for service connection for the 
cause of the Veteran's death she must submit or tell VA about 
medical evidence showing that his service connected 
conditions caused or contributed to his death.  A reasonable 
person would understand that this meant there must be some 
relationship between the Veteran's service and the condition 
or conditions that caused the Veteran's death.  She was also 
provided with the definition of accrued benefits.  The Board 
finds this to be adequate notice with regard to the claim for 
entitlement to service connection for the cause of the 
Veteran's death.  As to accrued benefits, the veteran had 
never filed a claim with VA during his lifetime and the 
appellant did not file a claim with VA within one year of his 
death.  Given these undisputed facts, any defect in VCAA 
notice as to accrued benefits is harmless error.  

Similarly, the notice letter informed the appellant that for 
her to be eligible for nonservice connected death pension 
benefits, the Veteran must have had service in a regular 
component of the active military, naval, or air service of 
the United States.  This letter also informed her that 
service in the Commonwealth Army (USAFFE), including the 
recognized guerrillas, or the new Philippine Scouts does not 
meet this requirement.  This was sufficient to inform the 
appellant of the requirements for eligibility for a death 
pension benefits.  While the nature of acceptable evidence 
showing such service may not have been explained in the 
letter, the appellant has not submitted any evidence showing 
service in other than the Regular Philippine army.  All 
evidence she has submitted shows that the Veteran had non-
qualifying service.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with service or with another 
service-connected disability; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
from the NPRC.  

A medical opinion was not obtained in this case.  The second 
factor listed in 38 U.S.C.A. § 5103A(d) is not present in 
this case.  There is no evidence of record that the only 
medical conditions listed in the service records, malaria, 
beriberi, and dysentery, had any relationship to the 
Veteran's death.  There is no evidence of record that the 
conditions listed on the Certificate of Death, pneumonia and 
diabetes, were present during the Veteran's service or at any 
time within decades of separation from service.  Therefore, 
VA has no duty to obtain a medical opinion.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


